UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-1027 NAME OF REGISTRANT: VANGUARD WORLD FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: AUGUST 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD FINANCIALS INDEX FUND ISSUER: 1ST SOURCE CORPORATION TICKER: SRCE CUSIP: 336901103 MEETING DATE: 4/22/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: DANE A. MILLER, PH.D.** ISSUER YES WITHHOLD AGAINST ELECTION OF DIRECTOR: DANIEL B. FITZPATRICK* ISSUER YES FOR FOR ELECTION OF DIRECTOR: WELLINGTON D JONES III* ISSUER YES FOR FOR PROPOSAL #02: ADVISORY APPROVAL OF EXECUTIVE ISSUER YES FOR FOR COMPENSATION ISSUER: ABINGTON BANCORP INC TICKER: ABBC CUSIP: 00350L109 MEETING DATE: 5/19/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JACK J. SANDOSKI ISSUER YES FOR FOR ELECTION OF DIRECTOR: G. PRICE WILSON, JR. ISSUER YES FOR FOR PROPOSAL #02: PROPOSAL TO RATIFY THE APPOINTMENT OF ISSUER YES FOR FOR PARENTEBEARD LLC AS ABINGTON BANCORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. ISSUER: ACADIA REALTY TRUST TICKER: AKR CUSIP: 004239109 MEETING DATE: 5/10/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: KENNETH F. BERNSTEIN ISSUER YES FOR FOR ELECTION OF DIRECTOR: DOUGLAS CROCKER II ISSUER YES FOR FOR ELECTION OF DIRECTOR: LORRENCE T. KELLAR ISSUER YES FOR FOR ELECTION OF DIRECTOR: WENDY LUSCOMBE ISSUER YES FOR FOR ELECTION OF DIRECTOR: WILLIAM T. SPITZ ISSUER YES FOR FOR ELECTION OF DIRECTOR: LEE S. WIELANSKY ISSUER YES FOR FOR PROPOSAL #02: THE RATIFICATION OF THE APPOINTMENT OF ISSUER YES FOR FOR BDO SEIDMAN, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. ISSUER: ACE LIMITED TICKER: ACE CUSIP: H0023R105 MEETING DATE: 5/19/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: ROBERT M. ISSUER YES FOR FOR
